THE THIRTEENTH COURT OF APPEALS

                                     13-21-00174-CV


                                Paul Douglas Lauterbach
                                            v.
                                Christine Ann Lauterbach


                                   On Appeal from the
                     267th District Court of Calhoun County, Texas
                      Trial Court Cause No. 2020-FAM-3918-DC


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed as modified in part

and reversed in part, and the case should be remanded to the trial court. The Court

orders the judgment of the trial court AFFIRMED AS MODIFIED IN PART and

REVERSED IN PART, and the case is REMANDED for further proceedings consistent

with its opinion. Each party shall bear their own costs incurred.

       We further order this decision certified below for observance.

June 2, 2022